EXHIBIT 10.29
 
FIBERSTARS, INC.
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) is entered into effective as of
November 1, 2004 (the “Effective Date”) by and between FIBERSTARS, INC. (the
“Company”) and JEFFREY H. BRITE (“Consultant”).
 
1.    Consulting Relationship. During the term of this Agreement, Consultant
will provide consulting services (the “Services”) to the Company as described on
Exhibit A attached to this Agreement, as needed and as requested by the Company.
Consultant will use Consultant’s reasonable best efforts to perform the Services
in a manner satisfactory to the Company.
 
2.    Fees. As consideration for entering into this Agreement and for the
Services provided by Consultant hereunder, the Company agrees to pay to
Consultant the consideration specified in Exhibit B attached to this Agreement.
 
3.    Support. As additional consideration for the Services provided by
Consultant, the Company will provide Consultant with such support facilities and
space as may in the Company’s judgment be required to enable Consultant to
perform the Services properly.
 
4.    Expenses. Except as specified in Exhibit C attached to this
Agreement, Consultant is not authorized to incur on behalf of the Company any
expenses without the prior written consent of the President of the Company. As a
condition to receipt of reimbursement for permitted expenses, Consultant will be
required to submit to the Company reasonable evidence that the amount involved
was expended and related to the Services provided under this Agreement.
 
5.    Term and Termination. Consultant will serve as a consultant to the Company
for a period commencing on the Effective Date, and continuing until this
Agreement is terminated by either party upon ten days’ written notice to the
other party. Sections 11 and 12 and the Confidentiality Agreement attached at
Exhibit D shall survive termination of this Agreement.
 
6.    Independent Contractor. Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee. Consultant will
not be eligible for any employee benefits, nor will the Company make deductions
for taxes from payments made to Consultant, all of which will be Consultant’s
responsibility. Consultant agrees to indemnify and hold the Company harmless
from any liability for, or assessment of, any such taxes imposed on the Company
by taxing authorities. Consultant will have no authority to enter into contracts
that bind the Company or create obligations on the part of the Company without
the prior written authorization of the Company’s Board of Directors.
 
7.    Supervision of Consultant’s Services. All services to be performed by
Consultant, including but not limited to the Services, will be as agreed between
Consultant and the President of the Company. Consultant will report orally to
the President concerning the Services performed under this Agreement. The
frequency of these reports will be determined at the discretion of the
President.
 
8.    Consulting or other Services for Competitors. The Company understands that
Consultant does not presently perform or intend to perform during the term of
this Agreement, consulting or other services for any manufacturing company,
person or entity whose business or proposed business involves the manufacture of
products that could reasonably be determined to be competitive with the present
or proposed products of the Company. If, however, Consultant desires to perform
such services at any time after the Effective Date and prior to termination of
this Agreement, Consultant agrees to notify the Company in writing in advance
(specifying the identity of the company, person or entity to whom the services
are to be provided) and provide information sufficient to allow the Company to
determine if such consulting or other services would conflict with the present
or proposed products or services of the Company. If the Company determines that
such business is or may be in competition with that conducted or proposed to be
conducted by the Company, the Company may elect to terminate this Agreement
immediately, effective upon written notice to Consultant.
 

--------------------------------------------------------------------------------


 
9.    Confidentiality Agreement. Consultant has signed an Employee
Confidentiality Agreement substantially in the form attached to this Agreement
as Exhibit D (the “Confidentiality Agreement”).
 
10.    Conflicts with this Agreement. Consultant represents and warrants that
neither Consultant nor any of Consultant’s partners, employees or agents is
under any pre-existing obligation in conflict or in any way inconsistent with
the provisions of this Agreement. Consultant warrants that Consultant has the
right to disclose or use all ideas, processes, techniques and other information,
if any, that Consultant has gained from third parties, and that Consultant
discloses to the Company in the course of performance of the Services pursuant
to this Agreement, without liability to such third parties or others. Consultant
represents and warrants that Consultant has not granted any rights or licenses
to any intellectual property or technology that would conflict with Consultant’s
obligations under this Agreement. Consultant will not knowingly infringe upon
any copyright, patent, trade secret or other property right of any former
client, employer or third party in the performance of the Services pursuant to
this Agreement.
 
11.    License and Assignment of Rights. To the extent that Consultant has
intellectual property rights of any kind in any pre-existing works that are
subsequently incorporated in any work or work product produced in rendering the
Services, Consultant hereby grants the Company a royalty-free, irrevocable,
world-wide, perpetual, non-exclusive license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell, license,
disclose, publish, or otherwise disseminate or transfer the subject matter of
such rights. Consultant agrees that all inventions, original works of
authorship, developments, concepts, know-how, improve-ments or trade secrets
that are made by Consultant (solely or jointly with others) within the scope of
and during the period in which Consultant is providing the Services to the
Company are “works made for hire” (to the greatest extent permitted by
applicable law) belonging to the Company, and Consultant is compensated therefor
by such amounts paid to Consultant under this Agreement, unless regulated
otherwise by the law of the State of California. To the extent there are any
conflicts between this Section 11 and the Confidentiality Agreement, the terms
of the Confidentiality Agreement shall prevail.
 
12.    Miscellaneous.
 
(a)    Amendment and Waiver. This Agreement may be amended and any term or
provision hereof may be waived only with the written consent of the parties.
 
(b)    Sole Agreement. This Agreement, including the Exhibits hereto,
constitutes the sole agreement of the parties concerning its subject matter and
supersedes all oral negotiations and prior writings with respect to the subject
matter hereof.
 
(c)    Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by a nationally-recognized delivery service (such as Federal Express or UPS),
or forty-eight (48) hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address as set forth below or as subsequently
modified by written notice.
 
(d)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
without giving effect to the principles of conflict of laws.
 
(e)    Severability. If one or more provisions of this Agreement are held to be
unenforce-able under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replace-ment for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
 
2

--------------------------------------------------------------------------------


 
(f)    Counterparts. This Agreement may be executed by facsimile copy and in
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.
 
(g)    Arbitration. Any dispute or claim arising out of or in connection with
any provision of this Agreement, excluding Sections 9 and 11 hereof, will be
finally settled by binding arbitration in Santa Clara County, California
conducted in accordance with the rules of the American Arbitration Association
(“AAA”) by one arbitrator appointed in accordance with said rules. The
arbitrator shall apply California law, without reference to rules of conflicts
of laws or rules of statutory arbitration, to the resolution of any dispute.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision. Fiberstars shall pay the
arbitrator’s fees and costs assessed by AAA for any such arbitration.
 
(h)    ADVICE OF COUNSEL. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.
 
The parties have executed this Agreement as of the date first set forth above.
 

        COMPANY       FIBERSTARS, INC.  
   
   
  By:   /s/ David Ruckert    

--------------------------------------------------------------------------------

  Title: President & CEO    

--------------------------------------------------------------------------------

  Address:
44259 Nobel Drive
Freemont, California  94538
 





        CONSULTANT       JEFFREY E. BRITE  
   
   
  Signature: 
  /s/ Jeffrey Brite
   

--------------------------------------------------------------------------------

        Address:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 


3

--------------------------------------------------------------------------------



EXHIBIT A
 
DESCRIPTION OF CONSULTING SERVICES
 
Consultant is to assist the Company’s President and Vice President of Sales in
identifying, contacting and making introductions to key building project
personnel in a position to facilitate company sales.
 
 
 
 
 

 



A-1

--------------------------------------------------------------------------------



EXHIBIT B
 
CONSIDERATION
 
Consultant’s sole compensation for entering into this Agreement and the
performance of the Services is
 
(1)    the conditional grant of nonstatutory stock options (“Conditional Award”)
to acquire Common Stock of the Company pursuant to a contemplated 2004 incentive
stock plan. Such Conditional Award is conditioned upon (i) the approval by the
Company’s shareholders of a 2004 incentive stock plan, (ii) this Agreement
remaining in effect at the time such shareholder approval may be obtained and
(iii) the approval of this Agreement by the Company’s Board of Directors (or the
appropriate committee thereof). The failure of the Conditional Award by reason
of the failure of conditions “(i),” “(ii)” or “(iii),” above, shall not
constitute a breach of this Agreement by Fiberstars, but shall result in
automatic termination of this Agreement.
 

 
Number of Options:
40,000

 

 
Exercise Price:
$7.23 per share (the closing price of a share of Fiberstar’s Common Stock on the
NASDAQ on December 4, 2003)

 

 
Date of Grant:
November 1, 2004.

 

 
Expiration Date:
October 31, 2009. The Options shall expire immediately if, prior to vesting,
this Agreement is terminated by either (i) Jeffrey E. Brite, other than on
account of a material breach of this Agreement by the Company, or (ii) the
Company on account of a material breach of this Agreement by Jeffrey E. Brite,
or pursuant to Section 8 of this Agreement.

 

 
Vesting:
The options shall not be exercisable until vested. The options shall vest in
full on the earlier of (i) November 26, 2004, or (ii) such date that 60% or more
of the Company’s capital stock or assets is acquired by another entity.

 
2.    Annual aggregate cash payments of $50,000 to be paid in quarterly
installments in arrears for each of the years 2005, 2006 and 2007.
 


 



B-1

--------------------------------------------------------------------------------



EXHIBIT C
 
DESCRIPTION OF AUTHORIZED EXPENSES
 
The Company will reimburse Consultant for reasonable travel, lodging and other
out-of-pocket expenses previously approved in writing by the Company.
 
The Company will not reimburse Consultant for general office expenses or other
expenses not specified above, without the Company’s prior written consent.
 
 
 
 

 



C-1

--------------------------------------------------------------------------------



EXHIBIT D
 
EMPLOYEE CONFIDENTIALITY AGREEMENT

 
(Current Employees and Current Independent Contractors)
 
The undersigned is an employee or independent contractor working for Fiberstars,
Inc. (“Fiberstars”). This Agreement is intended to formalize in writing certain
understandings and procedures which have been in effect since the time the
undersigned was initially employed or engaged by Fiberstars. In consideration of
the undersigned’s original and continuing employment with or work for Fiberstars
in a capacity in which he or she may receive access to or contribute to the
production of Confidential Information (as defined below), the undersigned
hereby confirms his or her understanding and agreement as follows:
 

1.
For purposes of the Agreement, “Confidential Information” shall mean information
or material proprietary to Fiberstars or designated or labeled as Confidential
Information by Fiberstars and not generally known by non-Fiberstars personnel,
which the undersigned develops or of which the undersigned may obtain knowledge
or access through or as a result of the undersigned’s relationship with
Fiberstars (including information conceived, originated, discovered or developed
in whole or in part by the undersigned). The Confidential Information includes,
but is not limited to, the following types of Inventions (as defined below),
drawings, specifications, models, data, documentation, diagrams, flow charts,
research, development, procedures, software in various stages of development,
source codes, object codes, marketing techniques, and materials, marketing and
development plans, customer lists and names and other information related to
employee files. Confidential Information also includes any information described
above which Fiberstars obtains from another party and which Fiberstars treats as
proprietary or designates as Confidential information, whether or not owned or
developed by Fiberstars. For purposes of Section 1, “Fiberstars” shall mean
Fiberstars or any of its affiliates. INFORMATION PUBLICLY KNOWN THAT IS
GENERALLY EMPLOYED BY THE TRADE AT OR AFTER THE TIME THE UNDERSIGNED FIRST
LEARNS OF SUCH INFORMATION, OR GENERIC INFORMATION OR GENERAL KNOWLEDGE WHICH
THE UNDERSIGNED WOULD HAVE LEARNED IN THE COURSE OF SIMILAR EMPLOYMENT OR WORK
ELSEWHERE IN THE TRADE, SHALL NOT BE DEEMED PART OF THE CONFIDENTIAL
INFORMATION.

 

2.
For purposes of this Agreement, “Inventions” shall mean ideas, designs,
concepts, techniques, inventions and discoveries, whether or not patentable or
protectable by copyright, and whether or not reduced to practice, including, but
not limited to, devices, processes, drawings, works of authorship, computer
programs, mask works, methods and formulas, together with any improvements
thereon or thereto, derivative works therefrom and know-how related thereto.

 

3.
All notes, data, reference materials, sketches, drawings, memoranda,
documentation and records in any way incorporating or reflecting any of the
Confidential Information and all proprietary rights therein, including
copyrights, shall belong exclusively to Fiberstars and the undersigned agrees to
turn over all copies of such materials in the undersigned’s possession or
control to Fiberstars upon request or upon termination of the undersigned’s
employment with Fiberstars.

 

4.
The undersigned agrees during his or her employment by Fiberstars and thereafter
to hold in confidence and not to directly or indirectly reveal, report, publish,
disclose or transfer any of the Confidential Information to any person or
entity, or utilize any of the Confidential Information for any purpose, except
in the due performance of the undersigned’s work for Fiberstars.

 

5.
The undersigned acknowledges that Fiberstars has a strict policy against using
proprietary information belonging to any other person or entity without the
express permission of the owner of that information. The undersigned represents
and warrants that the undersigned’s performance of all the terms of the
Agreement and as an employee or independent contractor of Fiberstars does not
and will not result in a breach of any duty owed by the undersigned to a third
party to keep in confidence any proprietary information, knowledge or data
acquired by the undersigned in confidence or in trust prior to or during the
undersigned’s employment with Fiberstars, and the undersigned agrees not to
disclose Fiberstars or induce Fiberstars to use any confidential or proprietary
information belonging to any of the undersigned’s previous employers or others
except in accordance with applicable law.

 
 
D-1

--------------------------------------------------------------------------------


 

6.
The undersigned agrees that any Inventions in whole or in part conceived, made
or reduced to practice by the undersigned (either solely or in conjunction with
others) during or after the term of his or her employment or relationship with
Fiberstars which are made through the use of any of the Confidential Information
or any of Fiberstars’ equipment, facilities, supplies, trade secrets or time, or
which relate to Fiberstars’ business or Fiberstars’ actual or demonstrably
anticipated research and development, or which result from any work performed by
the undersigned for Fiberstars shall belong exclusively to Fiberstars and shall
be deemed part of the Confidential Information for purposes of this Agreement
whether or not fixed in a tangible medium of expression. Without limiting the
foregoing, the undersigned agrees that any such Inventions shall be deemed to be
“works made for hire” as a matter of law, the undersigned hereby irrevocably
assigns and transfers to Fiberstars all right, title and interest in and to any
such Inventions, including but not limited to patents, copyrights and mask
works. This Agreement shall not be interpreted to assign to or vest in
Fiberstars any of the undersigned’s rights in any inventions other than those
described in the first sentence of this Section 6 and shall be construed in
accordance with the applicable provisions of California law.

 

7.
The undersigned represents and warrants that Exhibit 1 attached hereto, entitled
“List of Inventions” and listing ________________(specify number) inventions, is
a true and complete list of all Inventions, if any, whether or not patented or
copyrighted and whether or not reduced to practice, made by the undersigned
prior to his or her employment by Fiberstars and which therefore are not subject
to the provisions of Section 6 hereof; provided, however, that any improvements,
whether or not patentable and whether or not reduced to practice, made to or on,
or any derivative works made from, any of the listed Inventions after
commencement of the undersigned’s employment by Fiberstars are subject to the
terms of Section 6 hereof. The undersigned further agrees to notify Fiberstars
in writing before he or she make any disclosure to or performs any work on
behalf of Fiberstars which appears to threaten or conflict with any proprietary
or other rights the undersigned claims in any Invention and, in the event of the
undersigned’s failure to give such notice, the undersigned will make no claim
against Fiberstars with respect to any such Invention.

 

8.
The undersigned agrees that he or she will keep and maintain adequate and
current written records (in the form of notes, sketches, drawings or such other
form(s) as may be specified by Fiberstars) of all Inventions made by the
undersigned, which records shall be available at all times to Fiberstars and
shall remain the sole property of Fiberstars.

 

9.
The undersigned agrees to promptly and fully disclose in writing to the
President of Fiberstars (i) any Invention made, conceived of or reduced to
practice by the undersigned, either solely or in conjunction with others, during
the term of his or her employment or relationship with Fiberstars and (ii) any
such Invention made, conceived or reduced to practice after the term of his or
her employment or relationship with Fiberstars which belongs exclusively to
Fiberstars pursuant to the provisions of Section 6 hereof.

 

10.
The undersigned agrees to assist Fiberstars, at Fiberstars’ expense, either
during or subsequent to the undersigned’s employment by or relationship with
Fiberstars, to obtain and enforce for its own benefit patents, copyrights and
mask work protection in any country for any and all Inventions made by the
undersigned (in whole or in part) the rights to which belong to or have been
assigned to Fiberstars pursuant to the provisions of Section 6 hereof. Upon
request, the undersigned will execute all applications, assignments, instruments
and papers and perform all acts as Fiberstars or its counsel may deem necessary
or desirable to obtain any patents, copyrights or mask work protection in such
Inventions and to otherwise protect the interests of Fiberstars therein.

 

11.
The undersigned acknowledges that Fiberstars from time to time may have
agreements with other persons or entities or with the U.S. Government or
agencies thereof which impose obligations or restrictions on Fiberstars
regarding inventions made during the course of work thereunder or regarding the
confidential nature of such work. The undersigned agrees to be bound by all such
obligations and restrictions and to take all action necessary to discharge the
obligations of Fiberstars thereunder.

 
 
D-2

--------------------------------------------------------------------------------


 

12.
Because of the unique nature of the Confidential Information and the Inventions,
the undersigned understands and agrees that Fiberstars will suffer irreparable
harm in the event that the undersigned fails to comply with any of his or her
obligations under Sections 3, 4, 5, 6, 10, or 11 above and that monetary damages
will be inadequate to Fiberstars for such breach. Accordingly, the undersigned
agrees that Fiberstars will, in addition to any other remedies available to it
at law or in equity, be entitled to injunctive relief to enforce the terms of
Sections 3, 4, 5, 6, 10 or 11 above.

 

13.
The undersigned hereby authorized Fiberstars to provide a copy of this
Agreement, including any exhibits hereto, to any and all of his or her future
employers, and to notify any and all such future employers that Fiberstars
intends to exercise its legal rights arising out of or in connection with this
Agreement and/or any breach or any inducement of a breach hereof.

 

14.
The undersigned acknowledges receipt of the following additional consideration,
separate from and in addition to the undersigned’s normal compensation, for the
undersigned entering into this Agreement:

( x ) cash payment in the amount of $1.00, receipt of which is hereby
acknowledged; ( ) the grant of a stock option or other right to purchase stock,
pursuant to an incentive stock option plan, employee stock purchase plan or
otherwise; ( ) other (specify) __________________________________.
 

15.
This Agreement shall be binding upon the heirs, executors and administrators of
the undersigned and will inure to the benefit of Fiberstars and its successors
and assigns.

 

16.
This Agreement shall be governed by California law applicable to contracts
between residents of California, which are wholly executed and performed in
California. This Agreement contains the full and complete understanding of the
parties with respect to the subject matter hereof and supersedes all prior
representations and understandings, whether oral or written. In event that any
provision hereof or any obligation or grant of rights by the undersigned
hereunder is found invalid or unenforceable pursuant to judicial decree or
decision, any such provision, obligation or grant of rights shall be deemed and
construed to extend only to the maximum permitted by law, and the remainder of
the Agreement shall remain valid and enforceable according to its terms. The
Agreement may not be amended, waived or modified except by an instrument in
writing executed by the undersigned and a duly authorized representative of
Fiberstars.

 
(remainder of page intentionally left blank)
 


 



D-3

--------------------------------------------------------------------------------





I agree to the terms and acknowledge receipt of a copy of this Agreement
effective as of November 1, 2004.
 

Signature: /s/ Jeffrey Brite    

--------------------------------------------------------------------------------

  Print Name: Jeffrey Brite    

--------------------------------------------------------------------------------

  Social Security:      

--------------------------------------------------------------------------------

  Mailing Address:      

--------------------------------------------------------------------------------

       

 
Accepted and agreed to as of the date set forth above:
 

      FIBERSTARS, INC.             Print Name:      

--------------------------------------------------------------------------------

  Print Titel:      

--------------------------------------------------------------------------------

 

 

 
D-4

--------------------------------------------------------------------------------




EXHIBIT 1
 
LIST OF INVENTIONS
 
I made the following Inventions prior to my employment by Fiberstars, Inc.:
 

                                                             


 

 

 

               
D-5



--------------------------------------------------------------------------------